Soule, J.
It is no ground of defence that the plaintiff has no beneficial interest in the note sued on, and will be bound to account to the real owner for the proceeds of any judgment recovered on it. Little v. Obrien, 9 Mass. 423. Brigham v. Marean, 7 Pick. 40. Fairfield v. Adams, 16 Pick. 381. Beckman v. Wilson, 9 Met. 434. Wheeler v. Johnson, 97 Mass. 39. National Pemberton Bank v. Porter, 125 Mass. 333.
*535The plaintiff sues at the request and for the benefit of Lewis, who purchased the note before maturity and without notice of any of the facts which the defendant contends show that it was fraudulently obtained and is without consideration. Lewis, therefore, held the note by a title which was valid against all defences now set up by the defendant. He has not parted with his interest. He brings this action in the name of his agent, still holding control of the note. No defence is available which could not be maintained against a suit in his name. Baxter v. Little, 6 Met. 7. Indeed, we understand the position of the defendant at the argument to have depended on the assumption that the action could not be maintained unless the plaintiff was beneficially interested in the note; and, as that proposition fails, the argument which rested on it falls with it. The evidence offered and rejected at the trial in the Superior Court was incompetent to impeach the title of Lewis, and was, therefore, incompetent in defence to the action in his behalf in the name of the plaintiff. According to the terms of the report there must be

Judgment on the verdict.